Citation Nr: 0327129	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  92-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to an increased rating for accrued benefit 
purposes for residuals of a fracture of T-12, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased rating for accrued benefit 
purposes for a postoperative cholecystectomy, currently 
evaluated as 10 percent disabling.

4. Entitlement to a compensable evaluation for accrued 
benefit purposes for an anxiety reaction.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1943.  He was born in 1909, and he died in January 1991.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC) in Wichita, Kansas.  This case was previously 
before the Board in January 1995, August 1997, and October 
2000, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran died in January 1991, of renal failure due to 
sepsis and a urinary tract infection.

2.  The veteran's kidney and genitourinary disorders were not 
incurred in or aggravated by service.

3.  At the time of the veteran's death, he was service 
connected for residuals of a fracture of T-12, a 
postoperative cholecystectomy, both rated as 10 percent 
disabling, and an anxiety reaction, rated as noncompensably 
disabling, and he had claims pending for increased ratings 
for his service-connected disabilities.
 
4.  None of the service-connected disabilities contributed to 
cause the veteran's death.

5.  The manifestations of the veteran's service-connected 
residuals of a fracture of T-12 did not include abnormal 
mobility requiring a neck brace; they also did not include 
ankylosis or intervertebral disc syndrome. 

6.  The manifestations of the veteran's service-connected 
residuals of a fracture of T-12 did not include forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

7.  The manifestations of the veteran's service-connected 
postoperative residuals of a cholecystectomy did not include 
severe symptoms; the scar from the cholecystectomy was not 
shown to be tender or painful.  

8.  The veteran's service-connected anxiety reaction was not 
productive of mild social and industrial impairment.  

9.  The veteran's service-connected anxiety reaction was not 
productive of mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks 
during periods of significant stress; the veteran did not 
have symptoms controlled by continuous medication.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § § 1110, 1310 (West 2002); 38 
C.F.R. § 3.312 (2002).

2.  The criteria for an increased rating for service-
connected residuals of a fracture of T-12 from 10 percent, 
for accrued benefits purposes, have not been met. 38 U.S.C.A. 
§§ 1110, 1155, 5121 (West 2002); 38 C.F.R. § § 3.1000, 4.7 , 
4.71(a), Diagnostic Codes 5285, 5288, 5291 (2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5235 (effective September 26, 
2003).
 
3.  The criteria for an increased rating for service-
connected postoperative cholecystecomy, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. §§ 1110, 1155, 5121 
(West 2002); 38 C.F.R. § § 3.1000, 4.7, 4.114, Diagnostic 
Code 7318, 7804, 4.118, Diagnostic Code 7804 (2002); 4.118, 
Diagnostic Code 7804 (effective August 30, 2002).  

4.  The criteria for an increased (compensable) rating for 
service-connected anxiety reaction, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. §§ 1110, 1155, 5121 
(West 2002); 38 C.F.R. § § 3.1000, 4.7, 4.130, Diagnostic 
Code 9400 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A VA x-ray from December 1990 showed partial compressions of 
T9,12 vertebral bodies.  There also appeared to be superior 
and plate depressions of T8 and L1 vertebral bodies as well.  
There were arthritic changes of the T-spine.

The veteran was afforded a VA examination in November 1990.  
He listed the names of two physicians, and a hospital where 
he received treatment.  The veteran's abdomen was soft and 
flat, and nontender.  There was a flat 20 cm. surgical scar 
at the midline of the abdomen, and a 21 cm. scar in her right 
upper quadrant in her right upper quadrant.  Her spine was 
straight and nontender.  No deformities were noted.  The 
examiner was unable to get a clear picture of back function 
as the veteran was unable to understand or cooperate with the 
exam.  The veteran's back/hip flexion was limited.  Diagnosis 
was compression fraction of T9, 12 by x-ray and 
osteoarthritis.  The examiner commented that the exam was 
very difficult as the veteran's ability to hear and 
understand instructions reduced his ability to cooperate.  

The veteran was afforded a VA examination in November 1990.  
It was noted that the veteran had recently been in the 
hospital at Lawrence Memorial and his psychiatrist was Dr. E. 
C.  It was noted that he was taking Pamelor, Haldol, 
Cogentin, and Ativan.  The veteran presented as an elderly, 
severely disabled man confined to a wheelchair and totally 
dependent on the nursing care at the Colonial Manor Nursing 
Home.  He could indicate the month and year, but could not 
state the day of the week or date.  He was unable to give any 
historical information, and appeared to have a severe memory 
impairment for both recent and remote events.  His fund of 
knowledge was severely limited, and he appeared to have 
significant problem in recalling proper names or other 
factual information.  Attention and concentration were poor 
as he complained of severe fatigue and a wish to rest and 
sleep.  His abstraction capacity was severely impaired for 
both proverbs and similarities.  He showed virtually no 
spontaneous conversation or movement and responded with slow 
and laborious answers to questions asked.  He appeared 
withdrawn and showed little interest in any activities or 
thoughts.  There seemed to be impoverishment of thought 
content and very little emotion associated with his 
responses.  He denied anxiety, fear, or anger, but admitted 
to feeling somewhat depressed.  The general affect was very 
blunted, but he appeared depressed and withdrawn.  There was 
mild cogwheel rigidity of his arms when moved and mild tremor 
of the tongue, but he seemed to lack any energy to move on 
his own volition.  He denied suicidal or homicidal ideation, 
and indicated that he never had any suicidal thoughts.  

Diagnoses were dementia, possibly senile type; dysthymia, 
possible major depression; bilateral hearing impairment; and 
possible visual impairment.  The examiner commented that 
because of the veteran's severe psychomotor slowing and 
difficulty in responding effectively to historical 
information and with no other source of historical data, it 
was difficult to know the course of the veteran's present 
illness and or many of the symptoms which led up to his 
hospitalization at Lawrence Memorial in October of this year.  
He commented that the veteran appeared to have depression 
which might produce the appearance of more dementia than he 
would otherwise have.  The physician commented that Dr. C. 
probably was the best resource to use in clarifying the 
treatment history, diagnosis and prognosis.  He commented 
that the veteran appeared severely incapacitated from both 
physical as well as emotional problems and might require 
nursing home care indefinitely.  

A VA social and industrial survey was submitted from December 
1990.  The claims file was unavailable.  He stated that his 
back and hips were hurting.  He stated that he had been 
living with his wife until about 2 months ago, when had was 
hospitalized for dizzy spells.  He stated that he sat in his 
wheelchair in his room most of the day.  He said that he did 
not participate in any social activities, but got along with 
his roommate well.  The veteran felt that his emotional 
condition had improved since he was hospitalized.  The 
medication sheet showed that he was on Haldol., Cogentia, and 
Ativan for extreme agitation.  It was noted that the veteran 
frequently woke up in the night yelling.  The physician wrote 
that the veteran functioned as a deaf person and appeared 
relatively comfortable with his diminished communication or 
socialization.  The veteran indicated that he was in severe 
physical pain most of the time.  The examiner commented that 
due to the veteran's medical problems and his obvious 
inability to interact with his environment, the veteran 
appeared to be significantly impaired in his social 
functioning.  

The veteran died in January 1991.  The evidence shows that 
before the veteran's death, he had raised claims of increased 
ratings for a fracture of T-12, postoperative residuals from 
his cholecystectomy, as well as for his anxiety reaction.  

Although the veteran's death certificate is not of record, 
documents from 1995 
(August and October 1995 rating decisions and a January 1995 
Board remand) show that the veteran died in January 1991 of 
renal failure due to sepsis and a urinary tract infection.

A review of the claims folder shows that the original claims 
folder was lost.  The first notation of the claims folder 
being lost was in May 1997.  Numerous efforts were made to 
rebuild the veteran's claims folder, including efforts to 
obtain the records that were in the claims folder at the time 
that it was lost.  

In September 1997, a request was made for all treatment 
records for the veteran.  In particular, a request was made 
to obtain a copy of a May 1995 psychiatric review showing 
where a claims file was reviewed by a VA specialist.  The May 
1995 report was not obtained.  

In January 2000, a request was made for an opinion from May 
or April 1995 from a VA psychiatrist.  A reply was noted that 
nothing was found.  

Letters were sent to the appellant in November 2000 and June 
2003 in which it was requested that the appellant complete 
and return VA Forms 21-4142 regarding any post-service 
private medical records of the veteran's.  

In March 2003, a VA examiner reviewed the veteran's claims 
file.  The examiner reviewed the veteran's record and 
commented that no opinion could be given regarding the 
presence of a service-connected anxiety reaction, because 
there were no medical records documenting such a reaction.  
The examiner commented that the only medical records 
available were a psychiatric consultation done in December 
1990.  The examiner commented that there were no military 
records that documented the presence of any mental disorder 
occurring while the veteran was in service.  The physician 
wrote that without being able to interview the veteran, it 
was impossible to give an opinion about whether the veteran's 
anxiety disorder diagnosed while he was in the military 
contributed in any way to any disability throughout his life.  
The physician wrote that there was documentation that the 
veteran had dementia towards the end of his life.  The 
physician wrote that it was possible that the veteran had a 
PTSD reaction from World War II if he served in battle, and 
was diagnosed with anxiety at that time.  The physician wrote 
that there were no records and no patient to interview to 
make these determinations.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

This case has been developed over a period of more than ten 
years, and throughout that period the appellant has been 
provided with explanations of the evidence and information 
needed to substantiate the claims.  The M&ROC notified the 
appellant of the reasons for its decision, as well as the 
laws and regulations applicable to his claim.  This 
information was provided in the December 1991, February 2000, 
and April 2003 Supplemental Statements of the Case.  The 
M&ROC also provided notice of what evidence it had 
considered.    The April 2003 Supplemental Statement of the 
Case listed the relevant laws and regulations of the VCAA.  
Also, in numerous letters, including letters in November 2000 
and June 2003, the M&ROC asked the veteran to tell it about 
any additional evidence she wanted obtained.  Also, the April 
2003 SSOC included notice that the M&ROC was required to make 
reasonable efforts to obtain relevant records and to inform 
the claimant about the attempts.  Throughout the appeal and 
in the SSOC, the appellant has been asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist her in obtaining additional evidence 
(such as private medical reports and reports from federal 
agencies).  In short, the M&ROC has informed the appellant 
which information and evidence that the appellant was to 
provide to VA and which information and evidence that the VA 
would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Furthermore, based on information included in a Social and 
Industrial Survey of December 1990, the appellant was 77 
years old at that time.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

It is noted that the veteran's claims folder was lost in the 
mid-1990s, and has since been reconstructed to the best 
degree possible.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim has 
been undertaken with this heightened duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim but rather increases the Board's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In the case at hand, numerous attempts have been made to 
reconstruct the veteran's claims folder, with no success.   
Specifically, letters were written to the appellant in 
November 2000 and June 2003 in which it was requested that 
she complete and return VA Forms 21-4142 regarding post-
service private medical records of the veteran's, but did not 
do so.  

In light of the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, slip op. at 15-22 (Fed. Cir. Sept. 22, 
2003), further analysis is necessary.  The Federal Circuit 
held that the 30-day time limitation for submitting evidence 
as set forth in § 3.159(b) is contrary to the statutory 
mandate set forth in 38 U.S.C. § 5103(b)(1), which clearly 
establishes a one-year time limitation for a claimant to 
submit necessary information and evidence in support of 
his/her claim.  Id. at 19-21.

In the instant case, the record reflects that the actual VCAA 
letter (with the Supplemental Statement of the Case enclosing 
the provisions of the VCAA) was not sent until April 2003.  
However, the actual requirements of the VCAA were fulfilled 
prior to that.  In a November 2000 letter, the appellant was 
told precisely what evidence was needed to substantiate her 
claim.  She was told to complete and return the enclosed VA 
Forms 21-4142 so that VA could obtain the records from the 
Lawrence Memorial hospital, and Drs. Gravino and Chediak.  It 
is noted that the November 2000 letter informed the appellant 
that evidence from the Lawrence Memorial Hospital and Drs. 
Gravino and Chediak had to be received within one year from 
the date of the November 2000 letter.  Thus, it is determined 
that the requirements of the VCAA as delineated in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, have 
been met.  


Entitlement to service connection for the cause of the 
veteran's death

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002) 38 C.F.R. § 3.303 (2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2002).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002)

Although the veteran's death certificate is not of record, 
documents from 1995 
(August and October 1995 rating decisions and a January 1995 
Board remand) show that the veteran died in January 1991 of 
renal failure due to sepsis and a urinary tract infection.  
The veteran was not service-connected for any kidney or 
genitourinary disorders.  Although the service medical 
records were lost along with the original claims folder, an 
attempt was made to thereafter obtain any service medical 
records, but it was noted that the service medical records 
were destroyed by fire.  One Surgeon General's Office record 
was obtained which showed that the veteran was hospitalized 
and underwent a cholecystectomy.  

Also, the evidence does not show that the veteran's service-
connected T-12 fracture, postoperative cholecystecomy, or 
anxiety reaction played any role in the development of the 
veteran's kidney disorder or urinary tract infection.  As 
noted in the discussion regarding the VCAA, the veteran's 
original claims folder was lost and efforts were made to 
rebuild the claims folder without success.  

In summary, the competent medical evidence does not show that 
a disability that was incurred in or aggravated by service 
caused or contributed to cause the veteran's death.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim must be denied.  38 U.S.C.A 
§5107 (West 2002)


Laws and regulations regarding accrued benefits

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claim that the veteran filed 
prior to his death, the accrued benefits claim is "derivative 
of" the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(a), (c) (2002). The veteran died in January 1991, 
and the appellant initiated her claim less than 3 months 
after that.  Therefore, she meets the requirement for filing 
an accrued benefits claim.  

The schedular criteria for disabilities of the spine were 
changed effective September 26, 2003.  The schedular criteria 
for disabilities of the skin (including scars) were changed 
effective August 30, 2002.  The schedular criteria for mental 
disorders, to include anxiety reaction were changed effective 
November 7, 1996.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Since the appellant's claims have been in 
appellate status since before November 1996, the veteran's 
residuals of a fracture of T-12, postoperative residuals of a 
cholecystecomy, and anxiety reaction must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  


Entitlement to an increased rating for accrued benefit 
purposes for residuals of a fracture of T-12, currently 
evaluated as 10 percent disabling.

For residuals of a fracture of the vertebra, when there is 
cord involvement, the veteran is bedridden, or the veteran 
requires long leg braces, then a 100 percent rating is 
assigned.  Without cord involvement, when there is abnormal 
mobility requiring a neck brace (jury mast), then a 60 
percent rating is assigned.  In other cases, the disability 
is to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  There is a note at the end of the 
section instructing, that both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5285 (2002).  

The Court has held that VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.  
When a veteran is assigned the maximum disability evaluation 
under a limitation of motion diagnostic code, an increase 
based upon complaints of pain is not appropriate. Johnston 
v. Brown, 10 Vet. App. 80 (1997).





Unfavorable ankylosis of the dorsal spine is assigned a 30 
percent rating.  Favorable ankylosis of the dorsal spine is 
assigned a 20 percent rating.  Severe and moderate 
limitation of motion of the dorsal spine are assigned 10 
percent ratings.  38 C.F.R. § 4.73, Diagnostic Codes 5288, 
5291 (2002).  

As noted above, the schedular criteria for disabilities of 
the spine were changed effective September 26, 2003.  Under 
the new rating schedule, vertebral fracture or dislocation 
is rated under Diagnostic Code 5235.  The rating schedule 
instructs that Diagnostic Codes 5235 to 5243 should be rated 
under the general rating formula for diseases and injuries 
of the spine.  In order to receive a 20 percent rating under 
the new general rating formula, the evidence must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

The only evidence of record regarding the veteran's service-
connected T-12 fracture residuals is the November 1990 VA 
examination.  Looking at the appellant's claim under the old 
diagnostic criteria, the evidence does not show abnormal 
mobility requiring a neck brace so a 60 percent rating is 
not applicable.  The examiner commented that no deformities 
were noted, so an additional 10 percent rating under 
Diagnostic Code 5285 is not applicable.  Although the 
examiner commented that the veteran's back flexion was 
limited, the veteran is already in receipt of the maximum 10 
percent rating under Diagnostic Code 5291 for limitation of 
motion.  As the evidence does not show ankylosis of the 
dorsal spine, the veteran is not entitled to an increased 
rating under Diagnostic Code 5288.  As the evidence does not 
show intervertebral disc syndrome, the veteran is not 
entitled to an increased rating under Diagnostic Code 5293.  



Looking at the appellant's claim under the rating schedule, 
the evidence does not show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Accordingly, the veteran is 
not entitled to an increased rating under new Diagnostic 
Code 5235.

In summary, the preponderance of the evidence is against the 
appellant's claim for an increased rating for residuals of a 
fracture of T-12 from 10 percent, for accrued benefits 
purposes.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002).


Entitlement to an increased rating for accrued benefit 
purposes for a postoperative cholecystectomy, currently 
evaluated as 10 percent disabling.

The service-connected residuals of cholecystectomy are rated 
as noncompensably disabling under Diagnostic Code 7318.  
Under that code, removal of the gall bladder with no 
residual symptoms will be rated as 0 percent disabling.  
Mild residual symptoms will be rated as 10 percent disabling 
and severe symptoms will be assigned a 30 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7318.  The scar 
resulting from the cholecystectomy would be rated as 10 
percent disabling if it were tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804.

The only evidence of record regarding the veteran's service-
connected postoperative residuals of a cholecystectomy is 
the November 1990 VA examination.  The examiner commented 
that the veteran's abdomen was soft and flat and nontender.  
There is no evidence to show that the veteran has severe 
symptoms to warrant a 30 percent rating under Diagnostic 
Code 7318.  Also, there is no evidence to show that the 
veteran's scar from his cholecystectomy is tender and 
painful with objective demonstrations to warrant a separate 
10 percent rating under the old version of Diagnostic Code 
7804.  There is no evidence to show that the veteran's scar 
is painful on examination to warrant a separate 10 percent 
rating under the new version of Diagnostic Code 7804.  

The preponderance of the evidence is against the appellant's 
claim for an increased rating for postoperative residuals of 
a cholecystectomy from 10 percent, for accrued benefits 
purposes.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002).


Entitlement to a compensable evaluation for accrued benefit 
purposes for an anxiety reaction.

The diagnostic criteria for generalized anxiety disorder 
under Diagnostic Code 9400, in effect prior to November 7, 
1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  





A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 10 percent rating is assigned when there less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A noncompensable rating is assigned when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

The new general rating formula for mental disorders to 
include generalized anxiety disorder, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, effective November 7, 1996, 
are as follows:





A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable rating is assigned when a mental condition 
has been formally diagnosed but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the old criteria, in order to be entitled to an 
increased (compensable) rating for anxiety reaction, the 
evidence must show less than the criteria for a 30 percent 
rating ("definite" impairment in the ability to establish 
or maintain relationships with people and "definite" 
industrial impairment) with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  Under the new criteria, in order to receive a 
10 percent rating, the evidence must show occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
However, the evidence of record does not show that those 
criteria were met at the time of the veteran's death.  

Although the examiner at the veteran's November 1990 VA 
examination listed a number of psychiatric symptoms (severe 
memory impairment, poor attention and concentration, blunted 
affect, appearance of depression, and severely impaired 
abstraction capacity), the examiner also listed among the 
veteran's diagnoses, dementia, possibly senile type.  It is 
not clear to what degree the veteran's non service-connected 
dementia contributed to his psychiatric symptoms.  In fact, 
in March 2003 a VA physician commented that there was 
documentation that the veteran had dementia, but indicated 
that he could not comment on the presence of the veteran's 
service-connected anxiety reaction, because there were no 
medical records documenting such a reaction.

Regarding medical records of the veteran's anxiety reaction, 
the VA examiner from November 1990 commented that Dr. 
Chediak would be the best resource to use in clarifying the 
treatment history, diagnosis, and prognosis.  Numerous 
efforts have been made to obtain Dr. Chediak's records 
without success, including a November 2000 letter to the 
veteran's widow in which the M&ROC specifically asked the 
veteran's widow to return the enclosed VA Forms 21-4142 for 
Dr. Chediak, but the appellant did not respond.  As noted 
above, the duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In summary, 
the evidence on file does not show that the veteran had mild 
social and industrial impairment from his service-connected 
anxiety reaction in order to be entitled to a 10 percent 
rating.  The evidence also does not show occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

The preponderance of the evidence is against the appellant's 
claim for an increased (compensable) rating for anxiety 
reaction, for accrued benefits purposes.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

An increased rating for residuals of a fracture of T-12, from 
10 percent disabling, for accrued benefits purposes, is 
denied.  

An increased rating for a postoperative cholecystectomy, 
from 10 percent disabling, for accrued benefits purposes, is 
denied.

An increased (compensable) evaluation for an anxiety 
reaction, for accrued benefits purposes, is denied.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



